Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of April 15, 2015 (the “Amendment Effective Date”), by
and between Sagent Pharmaceuticals, Inc., a Wyoming corporation (“Company”) and
Michael Logerfo (the “Executive” and together with the Company, the “Parties”).

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement (the “Agreement”), dated as of January 20, 2011, and

WHEREAS the Parties desire to amend the Executive’s position, salary and
definition of certain terms as set forth in the Agreement in the manner
reflected herein,

NOW THEREFORE, in consideration of the premises and mutual covenants and
conditions herein, the Parties, intending to be legally bound, hereby agree as
follows, effective as of the Amendment Effective Date:

1. Entity. The “Company”, as defined in the preamble of the Agreement and this
Amendment, shall be amended to refer to Sagent Pharmaceuticals, Inc., a Delaware
corporation.

2. Position and Duties.

The first two sentences of Section 3 of the Agreement are hereby deleted and
replaced in their entirety with the following:

During the Employment Period, the Executive shall serve as the President. In
such capacity, the Executive shall report exclusively to the Board; provided
that, after the Company appoints a Chief Executive Officer (if anyone other than
the Executive), the Executive shall report exclusively to the Company’s Chief
Executive Officer.

3. Compensation and Benefits.

The first sentence of Section 5(a) of the Agreement is hereby deleted and
replaced in its entirety with the following:

Commencing April 15, 2015 and extending through the balance of the Employment
Period, the Employer shall pay to the Executive a base salary (the “Base
Salary”) at the rate of no less than $451,900 per calendar year, less applicable
deductions, and prorated for any partial year.

4. Definitions: Good Reason.

The definition of Good Reason in Section 26 of the Agreement is hereby deleted
and replaced in its entirety with the following:

“Good Reason” means, unless otherwise agreed to in writing by the Executive, (i)
any diminution or adverse change in the Executive’s titles; (ii) reduction in
the Executive’s



--------------------------------------------------------------------------------

Base Salary or Target Bonus; (iii) a change adverse to the Executive in the
Executive’s reporting obligations; (iv) the selection by the Board of an
individual, other than the Executive, for the role of Chief Executive Officer;
(v) a material diminution in the Executive’s authority, responsibilities or
duties or material interference with the Executive’s carrying out his duties;
(vi) the assignment of duties inconsistent with the Executive’s position or
status with the Employer as of the date hereof; (vii) a relocation by the
Company of the Executive’s primary place of employment specified in Section 4 to
a location more than 25 miles further from the Executive’s primary residence
than the current location of the Executive’s primary place of employment;
(viii) any other material breach of the terms of this Agreement or any other
agreement that breach is not cured within ten days after the Executive’s
delivery of a written notice of such breach to the Employer; (ix) any purported
termination of the Executive’s employment by the Employer that is not effected
in accordance with the applicable provisions of this Agreement; (x) the failure
of the Employer to obtain the assumption in writing of its obligations under
this Agreement by any successor to all or substantially all of the assets of the
Employer within 15 days after a merger, consolidation, sale or similar
transaction; or (xi) the delivery of a notice of Non-Renewal by the Employer. In
order to invoke a termination for Good Reason, the Executive must terminate his
employment, if at all, within 60 days of the occurrence of any event of “Good
Reason”. In the event the Executive invokes a termination for Good Reason under
prong (iv) above, (a) the Executive shall designate a date at least ninety
(90) days in advance as the Date of Termination, and (b) the Non-Compete Period
shall be reduced by ninety (90) days. .

5. Counterparts. This Amendment may be executed in one or more facsimile,
electronic or original counterparts, each of which shall be deemed an original
and all of which together shall constitute the same instrument.

6. Ratification and Entire Agreement. The Agreement as amended hereby shall
remain in full force and effect. The Agreement as amended hereby constitutes the
entire agreement between the parties respecting the employment of the Executive,
there being no representations, warranties or commitments except as set forth in
the Agreement as amended hereby. From and after the date of this Amendment, all
references to the term “Agreement” in this Amendment or the original Agreement
shall include the terms contained in this Amendment.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement effective as of the Amendment Effective Date.

 

SAGENT PHARMACEUTICALS, INC., A WYOMING CORPORATION By:

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: Executive Vice President and Chief Financial
Officer

 

SAGENT PHARMACEUTICALS, INC., A DELAWARE CORPORATION By:

/s/ Jonathon M. Singer

Name: Jonathon M. Singer Title: Executive Vice President and Chief Financial
Officer

 

/s/ Michael Logerfo

Michael Logerfo

 

3